Citation Nr: 0001034	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned for service-connected mechanical low back pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to December 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which, in pertinent part, established service 
connection for mechanical low back pain and assigned a 10 
percent disability evaluation.  In March 1995, a notice of 
disagreement as to the initial rating was received.  The RO 
denied the veteran's claim for a higher initial rating for 
her mechanical low back pain in a June 1995 rating decision.  
A statement of the case was issued in June 1995 and a 
substantive appeal was received in July 1995.  A personal 
hearing was held at the RO in September 1995.  In January 
1996, a rating of 20 percent was assigned for the veteran's 
service-connected mechanical low back pain. 

During the appeal period, the veteran relocated and her 
claims file was transferred to the Pittsburgh, Pennsylvania 
RO.

In May 1997, the Board remanded the issue to the RO for 
additional development.  All development has been completed 
to the extent possible and the case is now ready for Board 
adjudication.


FINDINGS OF FACT

1.  All evidence available for equitable disposition of the 
veteran's claims has been obtained to the extent possible by 
the RO.

2.  The veteran's service connected low back disorder is 
manifested by no more than moderate intervertebral disc 
syndrome, moderate lumbosacral strain and/or moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for rating greater than 20 percent for a low 
back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.

The veteran's service medical records (SMRs) indicate that 
she underwent an enlistment examination in October 1988.  She 
did not report any relevant abnormalities and her 
musculoskeletal system was found to be normal.  She was seen 
in October 1991 with complaint of low back pain for the 
previous three months.  She reported that sitting for long 
periods or walking distances aggravated the pain.  She denied 
any previous injury.  The examiner reported no gross 
deformity of the back and full range of motion.  There was, 
however, some pain on full flexion and some tenderness in the 
coccygeal area.  There were no radicular symptoms and X-rays 
were negative.  Low back strain was the assessment and Motrin 
was prescribed.  A March 1992 accidental fall produced left 
knee pain that was treated at various times thereafter; 
however, no back symptoms were reported.  A November 1993 
report notes that the veteran reported a history of low back 
pain of insidious onset two years earlier.  She reported 
difficulty sitting, standing, and walking.  She reported 
radicular symptoms to the left lower extremity.  X-rays were 
negative.  The assessment was mechanical low back pain with 
decreased range of motion and strength.  Another November 
1993 report notes an assessment of low back pain with 
radiculopathy.  A December 1993 separation examination report 
notes chronic low back pain.  

As noted, in a June 1994 rating decision, service connection 
was established for mechanical low back pain and a 10 percent 
evaluation was assigned under Diagnostic Code 5295, effective 
December 1993. 

In June 1995, the veteran submitted a November 1994 private 
clinical report reflecting therapy for back pain which 
radiated into the left lower extremity.  A notation of left 
sciatica was written on the report.

In September 1994, physical examination of the lumbar spine 
revealed no obvious deformity.  She could forward flex to get 
her finger tips to the knee level.  Extension was limited to 
only a few degrees.  Side bending was normal.  Motion was 
limited by pain and stiffness.  There was slight tenderness 
over the lower lumbar region with palpation.  There was no 
tenderness over the paraspinal muscles or in the SI joint 
region on either side.  There was no tenderness over the 
iliac crest or in the greater trochanters.  There was no 
tenderness in the sciatic notch region.  Neurological 
examination revealed no appreciable weakness on manual muscle 
testing.  She could heel and toe raise repetitively without 
sign of weakness.  She had normal sensation on pin prick of 
the lower extremities.  Straight leg raise test in the 
sitting and supine position was remarkable for back pain.  
Knee and ankle jerks were 1+ and symmetric.  The impression 
was discogenic low back pain.

A March 1995 outpatient treatment report noted the veteran 
had some limited motion of her back due to pain.  There was 
limitation at the extremes in all directions.  Straight leg 
raise testing was normal bilaterally.  The impression was 
back pain probably discogenic in origin, no radicular 
component at present.

In September 1995, the veteran testified before an RO hearing 
officer that she did injure her back in about 1991 in the 
barracks while wrestling.  She testified that she had 
received initial treatment for her back after active service 
from a Dr. Tranovich, but discontinued this soon thereafter 
because it was too expensive.  Her father testified that 
since active service, the veteran could not do the daily 
activities that she could do prior to active service.  

At the hearing, the veteran submitted private treatment 
reports from Mark Tranovich, M.D.  The reports reflect 
treatment in 1994 and 1995 for back pain.  A September 1994 
report notes back pain radiating to the left ankle.  She 
denied any bladder complaints but she did have bowel 
complaints, thought to be related to her irritable bowel 
syndrome.  A March 1995 report notes that she had delivered 
her baby 2 1/2 months earlier but still had back complaints.  
She had good range of motion in the hips, knees, feet, and 
ankles and limited range of motion of the spine at extremes 
in all planes.  Knee and ankle jerks were 1+ and symmetric.  
Straight leg raising was negative, bilaterally.  Dr. 
Tranovich's impression was back pain, probably discogenic in 
origin, and no radicular component at present by clinical 
examination.

During a November 1995 VA spine examination, the veteran 
reported one incident of hyperextension while wrestling 
during active service.  She reported radicular pain in the 
left ankle currently and that her low back pain was worse 
than her left knee pain, and was worse on walking, standing 
or bending over.  She reported a tingling sensation in both 
feet and ankles.  The examiner reported negative straight leg 
raising and Trendelenburg's tests.  Lower extremity muscles 
were reported to be at full strength.  Deep tendon reflexes 
were brisk and symmetric.  Pinprick was diminished in the 
distribution of L5-S1 on the left.  Range of motion of the 
spine was fingertips to the kneecaps in forward flexion, to 
20 degrees of extension, to 15 degrees in lateral bending, 
bilaterally, and to 10 edges of rotation, bilaterally.  There 
was slight tenderness to palpation at the lumbosacral 
junction with no sacroiliac joint tenderness.  Patrick test 
was negative (for arthritis of the hip).  The examiner noted 
that there was no X-ray, computed tomography, or magnetic 
resonance imaging study available at the time of the 
examination.  The examiner gave a diagnostic assessment of 
low back pain with radicular left leg pain with diminished 
sensation in L5-S1.

By rating decision dated in January 1996, a 20 percent rating 
was assigned under Diagnostic Code 5295-5293 effective 
December 1993 for moderated disability as a result of 
mechanical low back pain.

In May 1997, the Board remanded the case to the RO for 
another VA examination to determine the extent of impairment 
of the back condition.  

In July 1997, the RO received a private evaluation report 
dated in June 1997.  According to the report, the veteran 
complained of a flare-up of back pain after a recent slip and 
fall accident.  She reported that standing, walking, or 
sitting too long increased her back pain.  She reported that 
the symptoms were not weather related.  Referring to her 
chronic back pain, she reported that she had used heat, 
Motrin, muscle relaxer, therapy, and exercises over the years 
without relief.  She reported current sharp pain down her 
left leg but no numbness.  She reported loss of sleep because 
of back pain.  She reported occasional tingling in the left 
thigh, knee, and foot.  The examiner's gross description 
included left lumbar spinous rotation with normal lumbar 
lordosis.  The lumbar spine flexed forward to 50 degrees, 
there was 20 degrees of backward extension, 25 degrees of 
right and left lateral flexion, and 20 degrees of right and 
left rotation.  All movements were done with pain.  Straight 
leg raising while sitting produced pain at 80 degrees on the 
right.  Reflexes and heel and toe walk were normal.  There 
was left lower hypoesthesia in the distribution of L4 through 
S1.  There was sacroiliac and lumbosacral joint pain on 
palpation.  Lumbar muscle spasm was noted and the diagnoses 
included lumbosacral strain and lumbar vertebral motor unit 
dysfunction.  The examiner noted that the cause of acute 
symptoms was the veteran's recent slip and fall accident, 
which caused her to twist her lower back.  

A February 1999 VA spine examination report reflects that the 
veteran reported falling down 12 stairs in active service 
with resulting knee and back pain.  She complained of current 
left lower extremity weakness with no bowel or bladder 
symptoms.  She reportedly used no ambulation aids.  She did 
not limp.  She was able to heel-toe walk easily.  She had 
negative Trendelenburg's test and negative straight leg 
raising test, bilaterally.  There was mild lumbar tenderness 
but no spasm was noted.  She could forward flex to palms just 
past the knees with some pain.  She could extend to 20 
degrees with pain.  She stated that she had no radiating pain 
during extension.  She could bend laterally to 15 to 20 
degrees.  She had full strength in the lower extremities.  
Sensation and pulses were not diminished in the lower 
extremities.  Deep tendon reflexes were normal.  There was no 
clonus at the ankles.  Babinski's sign was negative and she 
had down-going toes.  X-rays showed mild degenerative changes 
and L4 through S1.  Overall spine alignment was reasonable 
well maintained with no evidence of spondylolisthesis.  The 
examiner found that overall the veteran had recurrent 
episodes of back pain with no evidence of radicular symptoms 
or any weakness or sensory deficits.  The examiner felt that 
her back pain was probably of chronic discogenic origin.  An 
exacerbation recently was felt to be acute, whereas the long 
term condition with flare-ups is consistent with discogenic 
disease.  


II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The RO has rated the service-connected low back disability 
under Diagnostic Code 5293-5295.  Diagnostic Code 5293, 
intervertebral disc syndrome, provides a 20 percent rating 
when moderate with recurrent attacks.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief..  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  Comparing the 
veteran's symptoms to this diagnostic code, the Board does 
not find evidence of impairment approximating severe 
recurring attacks of intervertebral disc syndrome, with 
intermittent relief.  Although the veteran complains of back 
pain which radiates into her lower extremity and some 
hypoesthesia, objective findings of neurological impairment 
has been minimal.  In September 1994, neurological 
examination revealed no appreciable weakness on manual muscle 
testing.  She could heel toe raise repetitively without signs 
of weakness.  She had normal sensation on pin prick of the 
lower extremities.  A March 1995 report reveals that straight 
leg raise testing was normal bilaterally.  The examiner 
stated the veteran had no radicular component.  Neurological 
findings reported in July 1997 were due to a recent slip and 
fall accident and were considered acute.  On February 1999 VA 
spine examination, sensation and pulses were not diminished 
in the lower extremities.  Deep tendon reflexes were normal.  
The examiner stated the veteran had recurrent episodes of 
back pain with no radicular symptoms.  Given the facts, in 
the instant case, the veteran's low back disorder more nearly 
approximate the criteria for a 20 percent rating than a 40 
percent rating under this code.  38 C.F.R. § 4.7.

Diagnostic Code 5295, lumbosacral strain, provides a 20 
percent rating when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  Comparing the veteran's symptoms to this 
diagnostic code, the Board does not find evidence of 
impairment approximating severe lumbosacral strain.  
Examination and treatment records show low back muscle spasms 
and limitation of motion.  However, she does not have any 
obvious deformities of the back and there is no evidence 
indicating marked limitation in forward bending.  In 
addition, X-ray studies show mild degenerative changes and 
that the overall spine alignment was reasonable well 
maintained with no evidence of spondylolisthesis.  Moreover, 
there is no evidence of listing of the whole spine.  Given 
these findings, the criteria for the next higher rating of 40 
percent for lumbosacral strain is not warranted under this 
code.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 20 percent rating is assigned for moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Noting the range of motion of 
the lumbar spine reported, and also taking into account the 
pain on motion reported, the Board finds that impairment 
approximating severe limitation of motion of the lumbar spine 
is simply not shown.  On November 1995 VA examination, the 
veteran's range of motion of the spine was fingertips to the 
kneecaps in forward flexion, to 20 degrees of extension, to 
15 degrees in lateral bending, bilaterally, and to 10 edges 
of rotation, bilaterally.  When examined in June 1997 
following a slip and fall accident, the lumbar spine flexed 
forward to 50 degrees, there was 20 degrees of backward 
extension, 25 degrees of right and left lateral flexion, and 
20 degrees of right and left rotation.  In February 1999, she 
could forward flex to palms just past the knees and she could 
extend to 20 degrees.  The current manifestations appear to 
more closely approximate the criteria for a 20 percent 
evaluation, (representing moderate limitation of motion) 
under Diagnostic Code 5295.  Although the veteran was noted 
to have pain on range of motion studies, there is no 
objective evidence that pain on use of the joint results in 
limitation of motion to a degree which would support a higher 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board finds no evidence that the service-connected low 
back condition represents such an exceptional or unusual 
disability picture as to warrant the assignment of an extra-
schedular evaluation.  The disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the propriety of a staged 
rating from the initial effective date forward.  However, in 
this case, the Board does not find a significant change in 
overall disability during the appeal period to warrant a 
staged rating.  Fenderson, 12 Vet. App. at 126-7.  

In sum, the evidence of record depicts a low back disorder 
which is productive of no more than moderate intervertebral 
disc syndrome, moderate limitation of motion or moderate 
lumbosacral strain.  This supports no more than a 20 percent 
ratings under Codes 5292, 5293, or 5295.  The preponderance 
of the evidence is against the claim for an increase in the 
20 percent rating for the low back disorder.  Consequently, 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).



ORDER

The claim for an initial rating higher than 20 percent for a 
low back condition is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 

